DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: Paragraph 73 (see line 7) recites: “W in Figure 12B.” but should instead recite: “W in Figure 12A.”  
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 9-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 6 of U.S. Patent No. 10,762,681 B2 in view of Proceedings: Image Understanding Workshop (April 1979) section on Agin, “KNOWLEDGE-BASED DETECTION AND CLASSIFICATION OF VEHICLES AND OTHER OBJECTS IN AERIAL AND ROAD IMAGES” SRI INTERNATIONAL, Menlo Park, California 94025 (hereinafter referred to as Agin, from ids submitted on 7/30/20).
The claims of instant are similar to the claims of the patent, except that in the patent, the shadow is associated with a building, but in the instant, the shadow is associated with a vehicle. However the prior art Agin, teaches that the shadow is associated with a vehicle and has been used to teach the vehicle referred to in claims 1-3 and 9-11, (see Agin: pgs. 66 and 69-71) for the benefit of identifying vehicles in aerial images, using diverse sources of knowledge (Agin, pg. 66, sec. 1 Introduction). 
Regarding the last limitation of claims 1 and 9, the patent teaches that the representation of the shadow is modified but doesn’t teach, however the analogous prior art Agin (with the same motivation 
Combining: determine a characteristic of the vehicle based upon the representation of the shadow, that is associated with the vehicle as taught by Agin, with: the representation of the shadow is modified as taught by the patent, would have yielded predictable results, the motivation being to identify vehicles in aerial images, using diverse sources of knowledge (Agin, pg. 66, sec. 1 Introduction).

Instant: 16/920,001
Patent: 10,762,681 B2
1. A vehicle analysis system comprising processing circuitry and at least one memory including computer program code, the at least one memory and computer program code configured to, with the processing circuitry, cause the vehicle analysis system to at least:
receive information identifying a vehicle from a raster image;
evaluate pixel values of the raster image to identify pixels having pixel values representative of a shadow associated with the vehicle;
modify a representation of the shadow by modifying the pixel values of the pixels based upon a shape of the vehicle such that the representation of the shadow, as modified, has a 
determine a characteristic of the vehicle based upon the representation of the shadow, as modified, that is associated with the vehicle.





2. A vehicle analysis system according to claim 1 wherein the at least one memory and the computer program code are configured to, with the processing circuitry, cause the vehicle analysis system to modify the representation of the shadow by:
translating a representation of the vehicle toward an edge of the representation of the shadow; and
modifying the pixel values of respective pixels of the shadow to more closely align the edge of the representation of the shadow with the translated representation of the vehicle.

3. A vehicle analysis system according to claim 1 wherein the at least one memory and the computer program code are configured to, with the processing circuitry, cause the vehicle analysis system to modify the representation of the shadow by modifying the pixel values of respective pixels based upon a shape of the vehicle such that the representation of the shadow, as modified, has an identical shape to the shape of the vehicle.

9. A method for analyzing an image of a vehicle, the method comprising:
receiving information identifying a vehicle from a raster image;
evaluating pixel values of the raster image to identify pixels having pixel values representative of a shadow associated with the vehicle;
modifying a representation of the shadow by modifying the pixel values of the pixels based upon a shape of the vehicle such that the representation of the shadow, as modified, has a shape corresponding to the shape of the vehicle; and











10. A method according to claim 9 wherein modifying the representation of the shadow comprises:
translating a representation of the vehicle toward an edge of the representation of the shadow; and
modifying the pixel values of respective pixels of the shadow to more closely align the edge of the representation of the shadow with the translated representation of the vehicle.





11. A method according to claim 9 wherein modifying the representation of the shadow comprises modifying the pixel values of respective pixels based upon a shape of the vehicle such that the representation of the shadow, as modified, has an identical shape to the shape of the vehicle.


extract pixel values from a raster image of one or more buildings;
process the pixel values so as to retain pixel values within a predefined range while eliminating other pixel values, wherein the pixel values that are retained as a result of being within the predefined range represent a shadow;
modify a representation of the shadow by modifying the pixel values of respective pixels based upon a shape of the one or more buildings 
cause presentation or storage of the building layer representing the one or more buildings and a shadow layer representing the shadow having the shape corresponding to the shape of the one or more buildings.

2. A map generation system according to claim 1 wherein the at least one memory and the computer program code are configured to, with the processing circuitry, cause the map generation system to modify the representation of the shadow by:
translating a representation of the one or more buildings toward an edge of the representation of the shadow; and
modifying the pixel values of respective pixels of the shadow to more closely align the edge of the representation of the shadow with the translated representation of the one or more buildings.


1. A map generation system comprising processing circuitry and at least one memory including computer program code, the at least one memory and computer program code configured to, with the processing circuitry, cause the map generation system to at least:
extract pixel values from a raster image of one or more buildings;
process the pixel values so as to retain pixel values within a predefined range while eliminating other pixel values, wherein the pixel values that are retained as a result of being within the predefined range represent a shadow;

cause presentation or storage of the building layer representing the one or more buildings and a shadow layer representing the shadow having the shape corresponding to the shape of the one or more buildings.

2. A map generation system according to claim 1 wherein the at least one memory and the computer program code are configured to, with the processing circuitry, cause the map generation system to modify the representation of the shadow by:
translating a representation of the one or more buildings toward an edge of the representation of the shadow; and
modifying the pixel values of respective pixels of the shadow to more closely align the edge of the 

6. A map generation system according to claim 1 wherein the at least one memory and the computer program code are configured to, with the processing circuitry, cause the map generation system to modify the representation of the shadow by modifying the pixel values of respective pixels based upon a shape of the one or more buildings such that the representation of the shadow, as modified, has an identical shape to the shape of the one or more buildings.


Allowable Subject Matter
Claims 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 17, the prior art doesn’t teach: determine the height of the vehicle based upon the shadow associated with the vehicle in relation to a correlation between a shadow associated with a reference vehicle and a height of the reference vehicle.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
s 4-8 and 12-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 4, the prior art doesn’t teach: 4. A vehicle analysis system according to Claim 1 wherein the at least one memory and the computer program code are configured to, with the processing circuitry, cause the vehicle analysis system to determine the characteristic of the vehicle by determining a height of 29AttyDocketNo: 064359/548590 LEGAL02/39833488v1the vehicle based upon the representation of the shadow, as modified, that is associated with the vehicle in relation to a shadow associated with a reference vehicle of a known height.
Regarding claim 5, the prior art doesn’t teach: 5. A vehicle analysis system according to Claim 4 wherein the at least one memory and the computer program code are further configured to, with the processing circuitry, cause the vehicle analysis system to determine the characteristic of the vehicle by determining a width and a length of the vehicle based upon the raster image of the vehicle and determining a volume of the vehicle based upon a product of the height, width and length of the vehicle.
Regarding claim 6, the prior art doesn’t teach: 6. A vehicle analysis system according to Claim 5 wherein the at least one memory and the computer program code are further configured to, with the processing circuitry, cause the vehicle analysis system to determine the characteristic of the vehicle by determining a type of vehicle based upon one or more of the height, width, length or volume of the vehicle.
Regarding claim 7, the prior art doesn’t teach: 7. A vehicle analysis system according to Claim 6 wherein the at least one memory and the computer program code are further configured to, with the 
Regarding claim 8, the prior art doesn’t teach: 8. A vehicle analysis system according to Claim 1 wherein the at least one memory and the computer program code are further configured to, with the processing circuitry, cause the vehicle analysis system to determine a navigational route for the vehicle based at least in part upon the characteristic of the vehicle.
Regarding claim 12, the prior art doesn’t teach: 12. A method according to Claim 9 wherein determining the characteristic of the vehicle comprises determining a height of the vehicle based upon the representation of the shadow, as modified, that is associated with the vehicle in relation to a shadow associated with a reference vehicle of a known height.
Regarding claim 13, the prior art doesn’t teach: 13. A method according to Claim 12 wherein determining the characteristic of the vehicle further comprises determining a width and a length of the vehicle based upon the raster image of the vehicle and determining a volume of the vehicle based upon a product of the height, width and length of the vehicle.  
Regarding claim 14, the prior art doesn’t teach: 14. A method according to Claim 13 wherein determining the characteristic of the vehicle further comprises determining a type of vehicle based upon one or more of the height, width, length or volume of the vehicle.  
Regarding claim 15, the prior art doesn’t teach: 15. A method according to Claim 14 wherein determining the characteristic of the vehicle further comprises determining a weight of the vehicle based upon the type of vehicle.  
Regarding claim 16, the prior art doesn’t teach: 16. A method according to Claim 9 further comprising determining a navigational route for the vehicle based at least in part upon the characteristic of the vehicle.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. KIM US20110216962A1, BULAN US20140376769A1, KOTZ US20140204205A1, FU US20080118149A1 and NOVOTNY US20190282097A1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE L MCDOWELL, JR whose telephone number is (571)270-3707.  The examiner can normally be reached on Mon-Thurs 5:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAURICE L. MCDOWELL, JR/Primary Examiner, Art Unit 2612